                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


ANTHONY L. GOOCH,                          JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


TERRY JONES, ET AL.,                       CASE NO: 18-1257-STA-jay

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Adopting Magistrate Judge’s Report and Recommendation Dismissing
Plaintiff’s Complaint entered on July 12, 2019, this complaint
is DISMISSED in its entirety, pursuant to 28 U.S.C.§ 1915(e)(2)
and Federal Rule of Civil Procedure 12(b)(6).




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 7/12/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
